Defendant moves this court to dismiss this appeal on the ground that the judgment was entered by consent of the parties, that the sale was made by the consent of the parties, and upon the further ground that the agreement of January 17, 1922, between Chloupek, as attorney *Page 434 
for plaintiff, and the National Magnesite Products Corporation, estops plaintiff from appealing from the judgment herein.
[1] Since notice of the motion was filed, the appellant and the respondent have each filed additional papers and, among other things, the transcript on appeal has been filed, wherefrom it clearly appears that the plaintiff has no cause of appeal whatever, that it has appealed from the judgment upon the judgment-roll alone and that the judgment is in full accord with the findings. Wherefore no cause whatever appears whereby said appeal can be sustained. It is considered that the appeal should be dismissed without regard to the sufficiency of the causes set forth in the motion.
Let the dismissal be made without costs to either party.
Waste, J., Sloane, J., and Lennon, J., concurred.